People v Cerasaro (2020 NY Slip Op 00295)





People v Cerasaro


2020 NY Slip Op 00295


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2015-11989
2015-11990

[*1]The People of the State of New York, respondent,
vMichael Cerasaro, appellant. (S.C.I. Nos. 80/07, 209/15)


Arza Feldman, Manhasset, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the County Court, Dutchess County (Stephen L. Greller, J.), rendered October 14, 2015, convicting him of possessing a sexual performance by a child, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court also rendered October 14, 2015, revoking a sentence of probation previously imposed by the same court (Gerald V. Hayes, J.), upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted dissemination of indecent material to minors in the first degree.
ORDERED that the judgment and the amended judgment are affirmed.
The defendant's contention that the sentences imposed violated the Eighth Amendment prohibition against cruel and unusual punishment is unpreserved for appellate review (see People v Pena, 28 NY3d 727, 730; People v Hassan, 172 AD3d 744, 745) and, in any event, without merit (see People v Parsley, 150 AD3d 894, 896; People v Miller, 74 AD3d 1097, 1097). The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
BALKIN, J.P., CHAMBERS, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court